THE   ATKBRNEY              GENERAL
                                             OF      TEXAS

‘:XAWF”UIKU         G’. PLARTI[N
                                         AUSTXN.     TEXAS    78711
   A-rrORNI;Y GENER*I.
                                           August 22,        1968

              Honorable Jesse James                 Opinion No. M-271
              State Treasurer
              Capitol Station                       Re:   Whether Eximbank Investment
              Austin, Texas 78711                         Portfolio Participation Cer-
                                                          tificates issued by the Export-
                                                          Import Bank of the United States
                                                          may be accepted as collateral
              Dear Mr.      James:                        for State deposits.
                   In your recent request foran official opinion of this
              Department, you ask whether Export-Import Bank of the United
              States Exlmbank Investment Portfolio Participation Certif-
              icates may be accepted as collateral for State deposits.
              Securities which are eligible to secure State deposits are
              listed in Article 2529, Revised Civil Statutes, which provides,
              in   part:

                           ...The Treasurer shall require each bank so
                     designated to qualify as a State Depository on or
                     before the 25th day of November next, by L..; or
                     (b) by pledging with the Treasurer any securities.'
                     of the following kinds: bonds and certificates
                     and other evidences of indebtedness of the United
                     States; and all other bonds which are guaranteed
                     as to both principal and Interest by the United
                     States,..." (Emphasis added.)
                   Enclosed with your opinion request was a prospe,ctus
              which is to be used in the sale of the securities in question.
              This prospectus states on its face that the Attorney General
              of the United States has ruled, on September 30, 1966, that
              the Eximbank Investment Portfolio Participation Certificates
              constitute general obligations of the United States. You
              have not included the opinion of the Attorney General of the
              United States so holding. However, assuming that the securi-
              ties in question have been held to be general obligations of
              the United States, then we are of the opinion that they may
              be accepted as collateral for State deposits.




                                                   -,1313-
Honorable Jesse James, page 2   (M-271)


                      SUMMARY
                      -------
         Under the facts submitted Eximbank Investment
    Portfolio Participation Certificates may be accepted
    as collateral for State deposits.




                                          ney General of Texas
Prepared by John W. Fainter, Jr.
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor Co-Chairman
Fielding Early
Jim Swearingen
Neil Williams
Joe L. Clayton, Jr.
A. J. CARUBBI, JR.
Executive Assistant




                         -1314-